





SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of September 26, 2012,
by and among HII Technologies, Inc., a Delaware corporation (the “Company”), and
the subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to
Three Hundred Thousand Dollars ($300,000) (the “Purchase Price”) of principal
amount of subordinated secured promissory notes of the Company (“Note” or
“Notes”), a form of which is annexed hereto as Exhibit A, and share purchase
warrants (the “Warrants”), in the forms annexed hereto as Exhibits B and C, to
purchase shares of the Company’s common stock, par value $0.001 per shares (the
“Warrant Shares”).  The Notes, the Warrants, and the Warrant Shares are
collectively referred to herein as the “Securities.”

WHEREAS, to secure payment for the Notes, concurrent with the Closing Date, the
Company will grant Subscribers a security interest in all of their assets
pursuant to a security agreement substantially in the forms attached hereto as
Exhibit C (the “Security Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:



1.

Conditions To Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date (as defined in Section 2),
each Subscriber shall purchase, and the Company shall sell to each Subscriber, a
Note in the principal amount designated on the signature page hereto.  The
aggregate amount of the Notes to be purchased by the Subscribers on the Closing
Date shall, in the aggregate, be equal to the Purchase Price.



2.

Closing Date.   The “Closing Date” shall be the date that subscriber funds
representing the amount due the Company from the Purchase Price of the offer and
sale of the Notes and Warrants is transmitted by wire transfer or otherwise to
or for the benefit of the Company.   The consummation of the transactions
contemplated herein for all Closings shall take place at the offices of Indeglia
& Carney, P.C., 1900 Main Street, Suite 300, Irvine, California 92614, upon the
satisfaction of all conditions to Closing set forth in this Agreement.




3.

Warrants.

On the Closing Date, the Company will issue and deliver a Class A Warrant and
Class B Warrant to each Subscriber.  The total number of Warrant Shares
collectively underlying the Class A Warrant and Class B Warrant is set forth
below.  The Exercise Price to acquire any Warrant Share will be $0.10.





1










--------------------------------------------------------------------------------










(a)

Class A Warrants.   On the Closing Date, the Company will issue and deliver
Class A warrants (the “Class A Warrants”) to the Subscribers.  The number of
Warrant Shares underlying each Class A Warrant will be equal to the principal
amount of the Note subscribed for by Subscriber multiplied by six (6) (the
“Class A Warrant Shares”).  The Exercise Price to acquire a Warrant Share will
be $0.10.  The Class A Warrants shall be exercisable until five (5) years after
the Closing Date.  The Class A Warrant will be exercisable on a cashless basis
as described in the Class A Warrant.




(b)

Class B Warrants.   On the Closing Date, the Company will issue and deliver
Class B warrants (the “Class B Warrants”) to the Subscribers.  The Class B
Warrants will be exercisable beginning on the one-year anniversary of the
Closing Date (the “Target Date”) and the number of Warrant Shares underlying the
Class B Warrant shall be equal to either   (A) the principal amount of Note
multiplied by 3 shares, if the Market Price (as defined in the Warrant) on the
Target Date is less than $0.20 or (B) 0 shares, if the Market Price on the
Target Date is at least $0.20 (the “Class B Warrant Shares”). The Class B
Warrant will be exercisable until five (5) years after the Closing Date.  The
Class B Warrant will be exercisable on a cashless basis as described in the
Class B Warrant.




(c)

Collectively, the Class A Warrants and Class B Warrants are referred to herein
as “Warrants” and the Class A Warrant Shares and the Class B Warrant Shares are
referred to as the “Warrant Shares”.




4.

Subscriber’s Representations and Warranties.  Each Subscriber hereby represents
and warrants to and agrees with the Company only as to such Subscriber the
following:




(a)

Organization and Standing of the Subscribers .  If the Subscriber is an entity,
such Subscriber is a corporation, limited liability company, partnership, or
other entity duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.




(b)

Authorization and Power .  Each Subscriber has the requisite power and authority
to enter into and perform this Agreement and the Security Agreement and to
purchase the Notes and Warrants being sold to it hereunder.  The execution,
delivery and performance of this Agreement and the Security Agreement by such
Subscriber and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Subscriber or its Board
of Directors, stockholders, partners, members, as the case may be, is required.
 This Agreement has been duly authorized, executed, and delivered by such
Subscriber and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Subscriber enforceable against the
Subscriber in accordance with the terms thereof.




(c)

No Conflicts .  The execution, delivery and performance of this Agreement and
the consummation by such Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an





2










--------------------------------------------------------------------------------







event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber).  Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Notes or acquire the
Warrants in accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, such Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.




(d)

Information on Company.   The Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company’s Form 10-K for the
year ended December 31, 2011 and all periodic reports as filed with the
Commission subsequent thereto (hereinafter referred to as the “Reports”).  In
addition, the Subscriber has received in writing from the Company such other
information concerning its operations, financial condition and other matters as
the Subscriber has requested in writing (such other information is collectively,
the “Other Written Information”), and considered all factors the Subscriber
deems material in deciding on the advisability of investing in the Securities.




(e)

Information on Subscriber.  The Subscriber is, and will be at the time of the
conversion of the Notes and exercise of the Warrants, an “accredited investor”,
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  The Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities.  The Subscriber
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof.  The information set forth on the signature page
hereto regarding the Subscriber is accurate.




(f)

Purchase of Notes and Warrants.  On the Closing Date, the Subscriber will
purchase the Notes and Warrants as principal for its own account for investment
only and not with a view toward, or for resale in connection with, the public
sale or any distribution thereof.




(g)

Compliance with Securities Act.  The Subscriber understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of Subscriber contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or





3










--------------------------------------------------------------------------------







is exempt from such registration.



(h)

Note Legend.  The Note shall bear the following or similar legend:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY] THAT SUCH
REGISTRATION IS NOT REQUIRED.”



(i)

Warrants Legend.  The Warrants shall bear the following

                        or similar legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY]
THAT SUCH REGISTRATION IS NOT REQUIRED.”




(j)

Warrant Shares Legend.  The Warrant Shares shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY] THAT SUCH
REGISTRATION IS NOT REQUIRED.”



(k)

Communication of Offer.  The offer to sell the Securities was directly
communicated to the Subscriber by the Company.  At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a





4










--------------------------------------------------------------------------------







promotional meeting otherwise than in connection and concurrently with such
communicated offer.



(l)

Authority; Enforceability.  This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.




(m)

Restricted Securities.   Subscriber understands that the Securities have not
been registered under the 1933 Act and such Subscriber will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act.  




(n)

No Governmental Review.  Each Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.




(o)

Correctness of Representations.  Each Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to each Closing Date, shall be true and correct as of each Closing
Date.



5.

Company Representations and Warranties.  The Company represents and warrants to
and agrees with each Subscriber the following, except as set forth in the
Reports and as otherwise qualified in the Transaction Documents:



(a)

Due Incorporation.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect.  For purpose of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, properties or business of the
Company taken as a whole.



(b)

Authority; Enforceability.  This Agreement, the Notes, the Warrants, the
Security Agreement and any other agreements delivered together with this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer,





5










--------------------------------------------------------------------------------







reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
 The Company has full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform its obligations thereunder.



(c)

Capitalization.  The Company is authorized to issue (i) 250,000,000 shares of
Common Stock of which, as of the date of this Agreement, 35,905,183 shares were
issued and outstanding and (ii) 10,000,000 shares of preferred stock, par value
$0.001 per share, of which, as of the date of this Agreement, no shares were
issued and outstanding.  All outstanding shares of Common Stock have been duly
authorized and validly issued, and are fully paid, nonassessable, and free of
any preemptive rights.  .  



(d)

Consents.  No consent, approval, authorization, or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, any Principal Market, or the Company’s stockholders is
required for the execution by the Company of the Transaction Documents and
compliance and performance by the Company of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities.



(e)

No Violation or Conflict.  Assuming the representations and warranties of the
Subscribers in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and the Transaction Documents will violate, conflict with, result in a
breach of, or constitute a default (or an event which with the giving of notice
or the lapse of time or both would be reasonably likely to constitute a default
in any  material respect) of a material nature under (A) the articles or
certificate of incorporation, charter or bylaws of the Company or (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates.



(f)

The Securities.  The Securities upon issuance:



(i)

are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, other than restrictions upon transfer under the 1933 Act and
any applicable state securities laws;




(ii)

have been, or will be, duly and validly authorized, and upon exercise of the
Warrants, the Warrant Shares will be duly and validly issued, fully paid and
nonassessable, and, if (A) registered pursuant to the 1933 Act, (B) prospectus
delivery requirements have been complied with, and (C) resold pursuant to an
effective registration statement, will be free trading and unrestricted;



(iii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;



(iv)

will not subject the holders thereof to personal liability by reason of being
such holders provided Subscriber’s representations herein are true and accurate
and Subscribers take no actions or fail to take any actions required for their
purchase of the Securities to be in compliance with all applicable laws and
regulations; and





6










--------------------------------------------------------------------------------









(v)

will not result in a violation of Section 5 under the 1933 Act, provided
Subscriber’s representations herein are true and accurate and Subscribers take
no actions or fail to take any actions required by Subscriber for Subscriber’s
purchase of the Securities to be in compliance with all applicable laws and
regulations.



(g)

Litigation.  There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
 Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.



(h)

Information Concerning Company.  The Reports contain all the information
required to be disclosed therein as of their respective dates.   Since the last
day of the fiscal year of the most recent audited financial statements included
in the Reports (“Latest Financial Date”), and except as modified in the Reports
or Other Written Information or in the Schedules hereto, there has been no
Material Adverse Event relating to the Company’s business, financial condition
or affairs not disclosed in the Reports.  The Reports do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made.



(i)

Defaults.   The Company is not in violation of its articles of incorporation or
bylaws.  Except as disclosed on Schedule 5(i), the Company is (i) not in default
under or in violation of any other material agreement or instrument to which it
is a party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters,
or (iii) to the Company’s knowledge, not in violation of any statute, rule or
regulation of any governmental authority which violation would have a Material
Adverse Effect.



(j)

No General Solicitation.  Neither the Company, nor any of its Affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the 1933 Act) in connection with the offer or sale of the Securities.



6.

Regulation D Offering.  The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.  The Company will
provide, at the Company’s expense, such other legal opinions in the future as
are reasonably necessary for the issuance and resale of the Common Stock
issuable upon conversion of the Notes and exercise of the Warrants pursuant to
an effective registration statement.  





7










--------------------------------------------------------------------------------









7.

Miscellaneous.



(a)

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be: (i) if to the Company, to: HII Technologies, Inc., 710
N. Post Oak Road, Suite 400, Houston, Texas  77024, Attn: Matthew C. Flemming,
telecopier: (713) xxx-xxxx, with a copy by telecopier only to: Indeglia &
Carney, P.C., 1900 Main Street, Suite 300, Irvine, CA 92614-7321, Attn: Greg
Carney, Esq., telecopier: (949) 861-3324, and (ii) if to the Subscriber, to: the
one or more addresses and telecopier numbers indicated on the signature pages
hereto.



(b)

Entire Agreement; Assignment.  This Agreement and other documents delivered in
connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties.  Neither the Company nor the Subscribers have relied
on any representations not contained or referred to in this Agreement and the
documents delivered herewith.   No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.



(c)

 Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.



(d)

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of Texas or in the federal courts located in Harris
County.  The parties and the individuals executing this Agreement and other
agreements referred to herein or delivered in connection herewith on behalf of
the Company agree to submit to the jurisdiction of such courts and waive trial
by jury.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable





8










--------------------------------------------------------------------------------







statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.



(e)

Specific Enforcement, Consent to Jurisdiction.  The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to one or more preliminary and final injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity.  Subject to
Section 7(d) hereof, each of the Company, Subscriber and any signator hereto in
his personal capacity hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in Texas of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.



(f)

Independent Nature of Subscribers.     The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that each
Subscriber shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose.  The Company
acknowledges that it has elected to provide all Subscribers with the same terms
and Transaction Documents for the convenience of the Company and not because
Company was required or requested to do so by the Subscribers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Subscribers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated thereby.




[THIS SPACE INTENTIONALLY LEFT BLANK]





9










--------------------------------------------------------------------------------







SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.




HII TECHNOLOGIES, INC.

a Delaware corporation







By: /s/ Matthew C. Flemming

Name:  Matthew C. Flemming

Title:  President




Dated: September 26, 2012










SUBSCRIBER

NOTE PRINCIPAL




























______________________________________

(Signature)

By:

 








10


